  Case: 6:20-cv-00165-WOB Doc #: 4 Filed: 08/10/20 Page: 1 of 3 - Page ID#: 63




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON

  BOBBY WADE,                                       )
                                                    )
          Petitioner,                               )           Civil No. 6: 20-165-WOB
                                                    )
  V.                                                )
                                                    )
  USP McCREARY,                                     )         MEMORANDUM OPINION
                                                    )             AND ORDER
          Respondent.                               )

                                       *** *** *** ***

       Petitioner Bobby Wade is a federal inmate currently confined at the United States

Penitentiary (“USP”)-McCreary located in Pine Knot, Kentucky. Proceeding without counsel,

Wade has filed a letter with the Court requesting a reduction of his sentence under 18 U.S.C. §

3582(c)(1)(A) of the First Step Act. [R. 1] For administrative purposes, his letter has been

docketed as a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Wade has neither

paid the $5.00 filing fee, nor has he filed a motion for leave to proceed in forma pauperis.

       This matter is before the Court to conduct the initial screening required by 28 U.S.C.

§ 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A

petition will be denied “if it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

       In June 2016, Wade was convicted by a jury in the United States District Court for the

Northern District of California of one count of being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). In September 2015, Wade was sentenced to a term of imprisonment of

ninety-six months. See United States v. Bobby Wade, 5:15-cr-458-EJD-1 (N.D. Calif. 2015).
  Case: 6:20-cv-00165-WOB Doc #: 4 Filed: 08/10/20 Page: 2 of 3 - Page ID#: 64




Wade is currently projected to be released from the custody of the federal Bureau of Prisons

(“BOP”) on August 5, 2022. See https://www.bop.gov/inmateloc/ (last visited on August 7,

2020).

         In his letter, Wade requests a reduction of his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) because his asthma, obesity, and race make him particularly vulnerable to severe

illness if he contracts COVID-19. However, a § 3582(c) motion for modification of an imposed

term of imprisonment must be made to the Court that sentenced Wade, and may not be filed in this

Court. See 18 U.S.C. § 3582(c) (providing the limited circumstances under which the court that

imposed a sentence may modify that sentence). Indeed, “although the [Bureau of Prisons] has the

ability to recommend compassionate release, only the sentencing court is authorized to reduce a

term of imprisonment.” See Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020). And “[a]

district court reviewing a claim under § 2241 does not have authority to circumvent the established

procedures governing the various forms of release enacted by Congress.” Id. at 838.

         In fact, a review of the record in Wade’s criminal case shows that he recently filed a motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) in the Court that sentenced him and

his motion was denied. See United States v. Bobby Wade, 5:15-cr-458-EJD-1 (N.D. Calif. 2015)

at R. 170. Wade has filed a notice of appeal of the Court’s denial of his § 3582 motion with the

United States Court of Appeals for the Ninth Circuit, thus the matter remains pending. Id. at R.

180. However, the fact that the sentencing court denied Wade’s request for compassionate release

does not render the matter appropriate for resolution in this Court.

          For all of these reasons, the Court will deny Wade’s § 3582 motion, docketed as a § 2241

petition for administrative purposes, without prejudice to Wade’s right to continue to pursue relief

in the Court that sentenced him.


                                                   2
Case: 6:20-cv-00165-WOB Doc #: 4 Filed: 08/10/20 Page: 3 of 3 - Page ID#: 65




    Accordingly, it is hereby ORDERED as follows:

    1.     Wade’s motion for a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A) of

           the First Step Act, [R. 1], docketed as a petition for a writ of habeas corpus pursuant

           to 28 U.S.C. § 2241 for administrative purposes, is DENIED WITHOUT

           PREJUDICE.

    2.     The Court will enter a judgment contemporaneously with this order.

    3.     This matter is DISMISSED and STRICKEN from the docket.

    This 10th day of August, 2020.




                                              3
